Exhibit For More Information Contact: Investor Relations Rick Etskovitz, Chief Financial Officer Astea International Inc. 215-682-2500 retskovitz@astea.com FOR IMMEDIATE RELEASE: Astea Announces $3 Million Capital Investment Horsham, PA, September 25, 2008—Astea International Inc. (NASDAQ:ATEA), a global provider of service management and mobility solutions, today announced that it has concluded a private placement of 826,446 shares of newly designated Series A Convertible Preferred Stock to Zack Bergreen,the Chairman, Founder and CEO of Astea International. The shares were priced at $3.63 per share for a total investment by Mr. Bergreen of $3 million. The preferred shares are convertible into shares of common stock on a 1:1 ratio, subject to customary anti-dilution provisions. The investment was negotiated and unanimously approved by the Audit Committee of the Board of Directors, consisting of three independent directors.
